DETAILED ACTION
This is the second Office action of Application No. 16/311,870 in response to the amendment filed on October 1, 2021. Claims 1-5 are pending. By the amendment, claims 1-2 and 4 have been amended.
		
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 10/1/2021, with respect to the 35 U.S.C. 112(f) interpretations have been fully considered and are not persuasive.  The applicant argues the phrase “an engaging member biased with a biasing member in a direction to be fitted to a valley portion” connotes structure. The examiner disagrees as the phrases ‘engaging’ and ‘biasing’ as well as the limitations that follow are functional and ‘engaging’ and ‘biasing’ are not a recognized class of structure. The engaging member (i.e. detent roller) and biasing member (i.e. spring) were interpreted for their corresponding structure and equivalents thereof. Thus, other known equivalent structure was considered. The 35 U.S.C. 112(f) interpretations remain for ‘engaging member’ and ‘biasing member’.
Applicant’s arguments, see page 5, filed 10/1/2021, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments overcome the objections. The objections to the claims have been withdrawn. 

	Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/L.W./Examiner, Art Unit 3655